NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SALVATORE F. STALLONE,
Claimant-Appellan,t, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
2012-7036 `
Appeal horn the United States Court of Appeals for
Veterans Clain:1s in case no. 09-3988, Judge A_`ian G.
Lance, Sr.
ON MOTION
ORDER
Upon review of Salvatore F. Sta1lone’s motion to vol-
untarily withdraw this appeal,
lT lS ORDERED TH_AT1
(1) The motion is granted The appeal is dis-
missed
(2) Each side shall bear its own costs.

STALLONE V. DVA
HAR 0 2 2012
(3) Al1 pending motions are moot.
2
FOR THE COURT
lsi Jan Horbal__\[
Date J an Horbaly
Clerk
ccc Peter J. Meadows, Esq.
Alex P. Hontos, Esq.
s24
Issued As A Mandate:
MAR 02 2012
FlLED
U.S. COURT 0F AFPEALS
THE FEDERAL CIRCUI`l!:0R
MAR U 2 2012
JAN HORBALY
CLEHK